COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-17-00059-CV

In the Matter of D.M.                      §    From County Court at Law No. 1

                                           §    of Denton County (JV-2015-00028)

                                           §    April 5, 2018

                                           §    Opinion by Chief Justice Sudderth

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s order. It is ordered that the order of the trial

court is affirmed.


                                      SECOND DISTRICT COURT OF APPEALS



                                      By /s/ Bonnie Sudderth
                                         Chief Justice Bonnie Sudderth